Exhibit 10.5
SECOND AMENDMENT TO
REGISTRATION RIGHTS AGREEMENT
Second Amendment (this “Second Amendment”), dated as of December 6, 2010, by and
among Neurologix, Inc., a Delaware corporation (the “Company”), General Electric
Pension Trust (“GE”), Corriente Master Fund, L.P. (“Corriente”), Palisade
Concentrated Equity Partnership II, L.P. (“Palisade”) and those additional
entities executing the signature page hereto as “Existing Investors” (GE,
Corriente, Palisade and such Existing Investors are hereafter referred to
collectively as the “Amending Investors”).
WHEREAS, the Company and all of the Amending Investors except Palisade are
parties to that certain Registration Rights Agreement, dated as of November 19,
2007, as amended on April 28, 2008 (the “Registration Agreement”), which
provides for certain registration rights relating to the Registrable Securities
held by each of such Amending Investors, as more fully specified in the
Registration Agreement;
WHEREAS, the Company is issuing to each of GE, Corriente and Palisade, on the
date hereof, secured senior promissory notes in the aggregate principal amount
of $7,000,000 and warrants (the “Bridge Warrants”) to purchase an aggregate of
2,430,555 shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), pursuant to the terms and conditions of that certain Note and
Warrant Purchase Agreement (the “Purchase Agreement”), dated as of even date
herewith, by and among the Company, GE, Corriente and Palisade;
WHEREAS, the Company and the Amending Investors desire that (i) Palisade become
a party to the Registration Agreement and (ii) each of GE, Corriente and
Palisade are granted registration rights with respect to the shares of Common
Stock issuable upon exercise of the Bridge Warrants; and
WHEREAS, the consummation of the transactions set forth in the Purchase
Agreement is conditioned upon the execution, delivery and effectiveness of this
Second Amendment.
NOW, THEREFORE, the Company and the parties signatory hereto agree as follows:
1. Unless otherwise specifically provided herein, all terms used and capitalized
in this Second Amendment, but which are not defined herein, shall be deemed to
have the respective meanings set forth in the Registration Agreement.
2. By its execution and delivery of this Second Amendment, Palisade shall become
an “Investor” under the Registration Agreement and shall have all of the rights,
privileges and benefits of, and shall be subject to all obligations,
restrictions and conditions of, an “Investor” thereunder.
3. Section 2(a)(ii) of the Registration Agreement is hereby amended by deleting
the phrase “pursuant to paragraph (k) of Rule 144” in the second sentence
thereof and inserting in its place the following:
“...without resale conditions pursuant to Rule 144...”

 

 



--------------------------------------------------------------------------------



 



4. Section 2(h) of the Registration Agreement is hereby amended by deleting the
phrase “pursuant to Rule 144(k)” and inserting in its place the following:
“...without resale conditions pursuant to Rule 144...”
5. Section 2(a)(vii)(y) of the Registration Agreement is hereby amended by
inserting the following phrase after the phrase “plus (3) the Total Purchase
Price (as defined in the New Series D Agreement) paid by such holder”:
“...plus (4) the total principal amount then outstanding on the promissory notes
issued to such holder by the Company in connection with the transactions
described in the Note and Warrant Purchase Agreement dated as of December 6,
2010...”
6. Section 9 of the Registration Agreement is hereby amended by deleting the
word “NASD” and inserting in its place the following:
“...Financial Industry Regulatory Authority...”
7. Section 9 of the Registration Agreement is hereby amended by deleting the
word “Purchased” in the last line thereof.
8. Exhibit A to the Registration Agreement is hereby amended by adding Palisade
as an Investor thereunder and including the following information for Palisade
at the end of Exhibit A:
“Palisade Concentrated Equity Partnership II, L.P.
c/o Palisade Capital Management, L.L.C.
One Bridge Plaza
Suite No. 695
Fort Lee, New Jersey 07024
Tel: (201) 585-5433
Fax: (201) 585-7552
Taxpayer ID No.: 86-1103899
Attn: Bradley R. Goldman, General Counsel & Chief Compliance Officer”
9. This Second Amendment will become effective upon the execution hereof by the
Company, Palisade, and at least fifty percent (50%) in interest of the Investors
and will be binding on each party to the Registration Agreement. Except as
amended hereby, the Registration Agreement, and all of the terms and provisions
thereof, shall remain in full force and effect. After the effective date of this
Second Amendment, any reference to the Registration Agreement shall mean the
Registration Agreement as modified hereby.
10. This Second Amendment may be executed in one or more counterparts, each of
which shall constitute an original. This Second Amendment, to the extent signed
and delivered by means of a facsimile machine or other electronic transmission,
shall be treated in all manner and respects and for all purposes as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.
11. This Second Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to the choice
of law principles thereof.
[Signature page follows.]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.
NEUROLOGIX, INC.

         
By:
  /s/ Clark A. Johnson    
 
 
 
Name: Clark A. Johnson    
 
  Title:   President and Chief Executive Officer    
 
       
By:
  /s/ Marc L. Panoff    
 
       
 
  Name: Marc L. Panoff    
 
  Title:   Chief Financial Officer, Treasurer and Secretary    
 
        GENERAL ELECTRIC PENSION TRUST    
 
       
By:
  GE Asset Management Incorporated,
its Investment Manager    
 
       
By:
  /s/ B.C. Sophia Tsai    
 
       
 
  Name: B.C. Sophia Tsai    
 
  Title:   Vice President and Managing Director    
 
        CORRIENTE MASTER FUND, L.P.    
 
       
By:
  Corriente Capital Management, L.P., its Managing General Partner    
 
       
By:
  Corriente Advisors, LLC,
its General Partner    
 
       
By:
  /s/ James Haddaway    
 
       
 
  Name: James Haddaway    
 
  Title:   President    
 
        PALISADE CONCENTRATED EQUITY PARTNERSHIP II, L.P.
 
       
By:
  Palisade Concentrated Holdings II, LLC,
its General Partner    
 
       
By:
  /s/ Jeffrey D. Serkes    
 
       
 
  Name: Jeffrey D. Serkes    
 
  Title:   Authorized Person    

 





--------------------------------------------------------------------------------



 



          EXISTING INVESTORS:       CHRYSLER GROUP LLC MASTER RETIREMENT TRUST  
 
By:
  State Street Bank and Trust Company, as Trustee of the Chrysler Group LLC
Master Retirement Trust    
 
       
By:
  /s/ Steve Sovany    
 
       
 
  Name: Steve Sovany    
 
  Title:   Vice President    
 
       
PROMED PARTNERS, LP
 
       
By:
  /s/ David Musket    
 
       
 
  Name: David Musket    
 
  Title:   GP    

 

